PER CURIAM:
Daniel Staley appeals the district court’s order accepting the recommendation of the magistrate judge and denying relief on his 42 U.S.C. § 1983 (2000) complaint. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court.* See Staley v. South Carolina Dep’t of Corrections, No. CA-03-3436 (D.S.C. Dec. 4, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED


 We note that Staley's objections to the report of the magistrate judge were timely under 28 U.S.C. § 636(b)(1) (2000). Houston v. Lack, 487 U.S. 266, 108 S.Ct. 2379, 101 L.Ed.2d 245 (1988). We have considered the objections in reaching our decision.